Exhibit 10.22

PLEDGE AND SECURITY AGREEMENT

THIS PLEDGE AND SECURITY AGREEMENT (this “Pledge Agreement”) dated effective as
of the 24th day of January, 2019, by and among STRATEGIC STORAGE TRUST II, INC.,
a Maryland corporation and STRATEGIC STORAGE OPERATING PARTNERSHIP II, L.P., a
Delaware limited partnership (collectively, the “Pledgor”), and KEYBANK,
NATIONAL ASSOCIATION, having an address at 225 Franklin Street, Boston,
Massachusetts 02110, as agent (KeyBank, National Association, in such capacity
as agent, hereinafter referred to as the “Agent”) for a syndicate of lenders
(singly and collectively, the “Lenders”) as specifically provided in the Credit
Agreement (as defined below).

W I T N E S S E T H

WHEREAS, pursuant to that certain Credit Agreement dated on or about the same
date hereof (as same may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) entered into by and among
(i) Pledgor, (ii) the Agent, and (iii) the Lenders, the Agent and the Lenders
have agreed to make a loan to Pledgor up to the aggregate principal amount of
$87,700,000.00 (singly and collectively, the “Loan”) upon the terms and subject
to the conditions set forth therein.

WHEREAS, Pledgor is the direct or indirect owner of one hundred percent (100%)
of the ownership interests in the entities (the “Pledged Entities”) listed on
Schedule 1 attached hereto and made a part hereof and, in connection with the
making of the Loan to Pledgor, desires to pledge forty-nine percent (49%) of the
ownership interests in each of the Pledged Entities.

NOW, THEREFORE, in consideration of the premises and to induce the Lenders to
make the Loan to Pledgor under the Credit Agreement, Pledgor hereby agrees with
the Agent and the Lenders as follows:

1. Defined Terms. Unless otherwise defined herein, terms which are defined in
the Credit Agreement and used herein are so used as so defined, and the
following terms shall have the following meanings:

“Agent”: as defined in the first paragraph of this Pledge Agreement.

“Article 8 Matter”: means any action, decision, determination or election by the
Pledged Entities or their members, that the membership interests in the Pledged
Entities, or any of them, be a “security” as defined in and governed by Article
8 of the UCC, and all other matters related to any such action, decision,
determination or election.

“Collateral”: means the Pledged Interests and all Proceeds thereof.

“Credit Agreement”: as defined in the recitals of this Pledge Agreement.

“Distribution” means with respect to any Person, the declaration or payment of
any cash, cash flow, dividend or distribution (however payable, whether in cash,
assets, capital stock or otherwise) on or in respect of any shares of any class
of capital stock, partnership interest, membership interest or other beneficial
interest of such Person; the purchase, redemption, exchange or other retirement
of any shares of any class of capital stock, partnership interest, membership
interest or other beneficial interest of such Person, directly or indirectly
through a Subsidiary of such Person or otherwise; the return of capital by such
Person to its shareholders, partners, members or other owners as such; or any
other distribution on or in respect of any shares of any class of capital stock
or other beneficial interest of such Person.

“Lenders”: as defined in the first paragraph of this Pledge Agreement.

“Loan”: as defined in the recitals of this Pledge Agreement.

 

 

-1-



--------------------------------------------------------------------------------

“Obligations”: means all indebtedness, obligations and liabilities of Borrower
to the Agent and/or any of the Lenders, whether now existing or hereafter
arising, direct or indirect, absolute or contingent, under any one or more of:
(i) the Credit Agreement, the Note or any other Loan Document; and (ii) each of
the same as hereafter modified, amended, extended or replaced.

“Pledge Agreement”: means this Pledge and Security Agreement, as amended,
supplemented or otherwise modified from time to time.

“Pledged Interests”: means all right, title and interest of Pledgor, whether now
owned or hereafter acquired, as the beneficial owner and holder of forty-nine
percent (49%) of the membership interests in the Pledged Entities, together with
all interests, certificates, options or rights of any nature whatsoever which
may be issued or granted to Pledgor by any Pledged Entity in respect thereof.

“Proceeds”: means (i) Pledgor’s right, title and interest in and to all cash
flow and other Distributions paid to Pledgor in respect of the Pledged
Interests, whether paid as profits, cash or asset Distributions, repayment of
loans or capital or otherwise and including all “proceeds” as such term is
defined in Section 9-102(64) of the UCC; (ii) all books, records, electronically
stored data and information relating to the Pledged Interests and all rights of
access to such books, records and information; (iii) all contract rights,
general intangibles, claims, powers, privileges, benefits and remedies of
Pledgor relating to the foregoing; (iv) all additions to the Pledged Interests,
all substitutions therefor and all replacements thereof; and (v) all cash or
non-cash proceeds of any of the foregoing.

“UCC”: means the Uniform Commercial Code from time to time in effect in the
State of New York; provided, however, that if by mandatory provisions of law,
the perfection or the effect of perfection or non-perfection of the security
interest granted hereunder in the Collateral is governed by the Uniform
Commercial Code of a jurisdiction other than New York, “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
provisions hereof relating to such perfection or effect of perfection or
non-perfection.

2. Pledge; Grant of Security Interest. As security for the full and punctual
payment and performance of the Obligations when due and payable (whether upon
stated maturity, by acceleration or otherwise), the Pledgor hereby transfers,
assigns, grants, bargains, sells, conveys, hypothecates, pledges, sets over,
endorses over and delivers to the Agent all the Pledged Interests, and Pledgor
hereby grants, pledges, hypothecates, transfers and assigns to the Agent a
continuing lien on and security interest in all of the Collateral.
Notwithstanding any other provisions of this Agreement, the foregoing pledge and
grant of security interest shall only become effective as of such time as all
required notice periods have lapsed under any loan agreements entered into by
such Pledged Entity in order to grant such pledge and security interest.

3. Delivery of Certificates, Instruments, Etc. Pledgor shall deliver to the
Agent:

(a) any and all original certificates, instruments and other documents, if any,
evidencing or representing the Pledged Interests concurrently with the execution
and delivery of this Pledge Agreement;

(b) the original certificates, instruments or other documents, if any,
evidencing or representing all other Collateral (except for collateral which
this Pledge Agreement specifically permits Pledgor to retain) within five
(5) days after Pledgor’s receipt thereof; and

(c) within three (3) Business Days of the date hereof, evidence of the delivery
of any and all notices required to be delivered under any loan agreements
entered into by any Pledged Entity in order to grant the pledge hereunder.

4. Representations and Warranties.

(a) Pledgor represents and warrants that except for any consents as may be
required in connection with any disposition of any portion of the Collateral by
laws affecting the offering and sale of securities generally or as otherwise
contemplated by the Credit Agreement, no consent of any other person or entity
(including, without limitation, any owner or creditor of Pledgor), and no
license, permit, approval or authorization of, exemption by, notice or report
to, or registration, filing (other than the filing of financing statements under
the UCC in order to perfect a security interest in that portion of the
Collateral in which a security interest is perfected by filing) or

 

-2-



--------------------------------------------------------------------------------

declaration with any governmental instrumentality is required in connection with
(i) the execution, delivery, performance, validity or enforceability of this
Pledge Agreement, (ii) the perfection or maintenance of the security interest
created hereby (including the first priority nature of such security interest)
or (iii) the exercise by the Agent of any rights provided for in this Pledge
Agreement.

(b) All the Pledged Interests have been duly and validly issued and are fully
paid. No certificate or other instrument has been issued at any time to evidence
the Pledged Interests. None of the membership interests comprising the
Collateral are dealt in or traded on securities exchanges or in securities
markets, and none by its terms expressly provides that it is a security governed
by Article 8 of the UCC or that it is an investment company security, and none
is held in a securities account (as defined in Section 8-501 of the UCC);

(c) Pledgor is the sole holder of record and sole beneficial owner of, and has
good and valid title to, the Pledged Interests, free of any and all liens or
options in favor of, or claims of, any other Person, except the lien created by
this Pledge Agreement;

(d) Upon the filing of the Form UCC-1 Statements referred to in Section 13, the
lien granted pursuant to this Pledge Agreement will constitute a valid,
perfected first priority lien on the Pledged Interests and related Collateral
with respect to that portion of the Collateral in which a security interest is
perfected by the filing of a financing statement, enforceable as such against
all creditors of Pledgor and any Persons purporting to purchase any Pledged
Interests and related Collateral from Pledgor;

(e) There are no restrictions on the transfer of the Collateral to the Agent
hereunder, or with respect to any subsequent transfer thereof or realization
thereupon by the Agent and/or the Lenders (or, if there are any such
restrictions, such transfer restrictions have been duly waived by all required
parties), and Pledgor has obtained all consents needed in connection with any
such transfer or subsequent transfer, subject to matters resulting from the
operation of law.

5. Covenants. Pledgor covenants and agrees with the Agent and the Lenders that
from and after the date of this Pledge Agreement until this Pledge Agreement
shall be terminated:

(a) If Pledgor shall, as a result of its ownership of the Pledged Interests,
become entitled to receive or shall receive (i) any membership interest
certificate (including, without limitation, any certificate representing a
dividend or a Distribution in connection with any reclassification, increase or
reduction of capital or any certificate issued in connection with any
reorganization), option or rights, (ii) any stock, (iii) any membership
interests (including, without limitation, any membership interests representing
a dividend or a Distribution in connection with any reclassification, increase
or reduction of capital or any certificate issued in connection with any
reorganization), option or rights, or (iv) any property other than cash, whether
in addition to, in substitution of, as a conversion of, or in exchange for any
of the Pledged Interests, or otherwise in respect thereof, Pledgor shall accept
the same as the Agent’s agent, hold the same for the Agent and deliver the same
forthwith to the Agent in the exact form received, duly endorsed by Pledgor to
the Agent, if required, together with an undated assignment or power covering
such certificate, duly executed in blank and with, if the Agent so requests,
signature guaranteed, to be held by the Agent hereunder as additional security
for the Obligations.

(b) Without the prior written consent of the Agent, Pledgor will not, directly
or indirectly (i) vote to enable, or take any other action to permit, the
issuer(s) of the Pledged Interests to issue any interests or shares, as
applicable, or to issue any other securities convertible into or granting the
right to purchase or exchange for any interests of the issuer(s) of the Pledged
Interests, or (ii) sell, assign, transfer, exchange or otherwise dispose of, or
grant any option with respect to, the Collateral, or (iii) create, incur or
permit to exist any lien or option in favor of, or any claim of any person or
entity with respect to, any of the Collateral, or any interest therein, except
for the lien provided for by this Pledge Agreement and liens permitted under the
Credit Agreement. Pledgor will defend the right, title and interest of the Agent
in and to the Collateral against the claims and demands of all Persons
whomsoever.

(c) At any time and from time to time, upon the written request of the Agent,
and at the sole expense of Pledgor, Pledgor will promptly and duly execute and
deliver such further instruments and documents and take such further actions as
the Agent may reasonably request for the purposes of obtaining or preserving the
full benefits

 

-3-



--------------------------------------------------------------------------------

of this Pledge Agreement and of the rights and powers herein granted. If any
amount payable under or in connection with any of the Collateral shall be or
become evidenced by any promissory note, other instrument or chattel paper, such
note, instrument or chattel paper shall be promptly delivered to the Agent, duly
endorsed in a manner satisfactory to the Agent, to be held as Collateral
pursuant to this Pledge Agreement.

(d) Pledgor agrees to pay, and to indemnify and save the Agent harmless from,
any and all liabilities with respect to, or resulting from any delay in paying,
any and all stamp, excise, sales or other taxes (other than income taxes on the
income of the Agent or any of the Lenders) which may be payable or determined to
be payable with respect to any of the Collateral (as the case may be) or in
connection with any of the transactions contemplated by this Pledge Agreement.

(e) Pledgor shall not exercise any right with respect to the Collateral which
would dilute or materially adversely affect the Agent’s rights in the
Collateral.

(f) Except as permitted in the Credit Agreement, Pledgor shall not enter into or
consent to any amendment or modification of, or with respect to, the operating
agreement of Pledgor without the Agent’s prior written consent in each instance,
which consent shall not be unreasonably withheld.

(g) Notwithstanding any other provision contained in this Pledge Agreement:

 

  (i)

Pledgor hereby covenants and agrees with the Agent and the Lenders that from and
after the date of this Pledge Agreement until this Pledge Agreement shall be
terminated: (i) it will take no action of any nature whatsoever for any of the
Pledged Interests to be treated as “securities” within the meaning of, or
governed by, Article 8 of the UCC; (ii) it will take no action of any nature
whatsoever to issue any “securities” within the meaning of, or governed by,
Article 8 of the UCC, whether certificated or uncertificated; (iii) it will take
no action of any nature whatsoever to issue any equity interests or voting
rights to any person other than Pledgor or the Lenders; (iv) it will take no
action of any nature whatsoever to enter into, acknowledge or agree to a control
agreement with respect to the Pledged Interests; and (v) it will not consent to
or permit the filing of financing statements with respect to the Pledged
Interests except for financing statements filed by the Agent; and

 

  (ii)

with respect to Article 8 Matters, Pledgor hereby irrevocably grants and
appoints Agent, from the date of this Pledge Agreement until the termination of
this Pledge Agreement in accordance with its terms, as Pledgor’s true and lawful
proxy, for and in Pledgor’s name, place and stead to vote the Pledged Interests
by Pledgor, whether directly or indirectly, beneficially or of record, now owned
or hereafter acquired, only with respect to such Article 8 Matters. The proxy
granted and appointed in this Section shall include the right to sign Pledgor’s
name (as a member of the Pledged Entities) to any consent, certificate or other
document relating to an Article 8 Matter and Pledged Interests that applicable
law may permit or require, to cause Pledged Interests to be voted in accordance
with the preceding sentence. Pledgor hereby represents and warrants that there
are no other proxies and powers of attorney with respect to an Article 8 Matter
and Pledged Interests that Pledgor may have granted or appointed. Pledgor will
not give a subsequent proxy or power of attorney or enter into any other voting
agreement with respect to Pledged Interests with respect to any Article 8 Matter
and any attempt to do so with respect to an Article 8 Matter shall be void and
of no effect.

THE PROXIES AND POWERS GRANTED BY PLEDGOR PURSUANT TO THIS AGREEMENT ARE COUPLED
WITH AN INTEREST AND ARE GIVEN TO SECURE THE PERFORMANCE OF PLEDGOR’S
OBLIGATIONS UNDER THIS AGREEMENT.

 

-4-



--------------------------------------------------------------------------------

6. Cash Dividends; Distributions; Voting Rights. Unless an Event of Default
shall have occurred and be continuing, Pledgor shall be permitted to exercise
all voting rights with respect to the Pledged Interests and shall have the right
to receive Distributions on the Collateral and to use, distribute or otherwise
utilize the Collateral as it determines in its sole discretion; provided,
however, that Pledgor shall not, without the prior written consent of the Agent
in each instance, which consent shall not be unreasonably withheld, vote the
Pledged Interests in favor of, or consent to, any resolution or action which
does or might:

(i) impose any restrictions upon the sale, transfer or disposition of the
Pledged Interests other than restrictions, if any, the application of which is
waived to the full satisfaction of the Agent as to the Pledged Interests; or

(ii) result in the issuance of any additional interest in the Pledged Entities,
or of any class of security, which issuance might adversely affect the value of
the Collateral; or

(iii) vest additional powers, privileges, preferences or priorities to any other
class of interest in the Pledged Entities to the detriment of the value of, or
rights accruing to, the Collateral; or

(iv) except as permitted in the Credit Agreement, permit any Pledged Entity to
sell, transfer, assign, pledge, mortgage or otherwise encumber any property
owned by it, or to incur any new indebtedness in respect of such property,
unless the Agent has given its prior written consent.

7. Rights of Agent.

(a) If an Event of Default shall have occurred and be continuing, the Agent
shall have the right to require that any and all Proceeds paid to Pledgor and
constituting the Collateral be delivered to the Agent for application to the
Obligations, in such order as the Agent, in its sole discretion, may elect. In
connection therewith, if an Event of Default shall have occurred and be
continuing, the Agent shall have the right to direct the issuer(s) of the
Pledged Interests to pay all such cash dividends or Distributions or other
payment directly to the Agent or as otherwise directed by the Agent.

(b) If an Event of Default shall have occurred and be continuing, then all such
Pledged Interests at the Agent’s option shall be registered in the name of the
Agent or its nominee, and the Agent or its nominee may thereafter exercise
(x) all voting and other rights pertaining to such Pledged Interests and (y) any
and all rights of conversion, exchange, subscription and any other rights,
privileges or options pertaining to such Pledged Interests as if the Agent were
the absolute owner thereof (including, without limitation, the right to exchange
at its discretion any and all of the Pledged Interests upon the merger,
consolidation, reorganization, recapitalization or other fundamental change in
the organizational structure of Pledgor, or upon the exercise by Pledgor or the
Agent of any right, privilege or option pertaining to such Pledged Interests,
and in connection therewith, the right to deposit and deliver any and all of the
Pledged Interests with any committee, depositary, transfer agent, registrar or
other designated agency upon such terms and conditions as it may determine), all
without liability except to account for property actually received by it, but
the Agent shall have no duty to exercise any such right, privilege or option and
shall not be responsible for any failure to do so or delay in so doing.

(c) The rights of the Agent hereunder shall not be conditioned or contingent
upon the pursuit by the Agent of any right or remedy against Pledgor or against
any other Obligations or against any other Collateral security therefor,
guarantee thereof or right of offset with respect thereto. The Agent shall not
be liable for any failure to demand, collect or realize upon all or any part of
the Collateral or for any delay in doing so, nor shall it be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
Pledgor or any other person or entity or to take any other action whatsoever
with regard to the Collateral or any part thereof.

8. Actions By Agent. Pledgor hereby designates the Agent as the attorney-in-fact
of Pledgor after the occurrence and during the continuance of an Event of
Default to (a) endorse in favor of the Agent any of the Collateral; (b) after
the occurrence and during the continuance of an Event of Default, cause the
transfer of any of the Collateral in such name as the Agent may from time to
time determine; (c) after the occurrence and during the continuance of an Event
of Default, cause the issuance of certificates for book entry and/or
uncertificated securities;

 

-5-



--------------------------------------------------------------------------------

(d) make, demand and initiate actions to collect any of the Collateral; and
(e) take any other action to effectuate the terms and provisions of this Pledge
Agreement. The Agent may take such other action with respect to the Collateral,
as the Agent may reasonably determine to be necessary to protect and preserve
its interest in the Collateral, whether or not the Obligations are then due and
whether or not an Event of Default has occurred. The within designation and
grant of power of attorney is coupled with an interest, is irrevocable until the
Obligations have been paid in full, at which time the lien created by this
Pledge Agreement shall automatically terminate. The power of attorney shall not
be affected by subsequent disability or incapacity of Pledgor. The Agent shall
not be liable for any act or omission to act pursuant to this Section 8, except
for any act or omission to act which constitutes gross negligence or willful
misconduct.

9. Remedies.

(a) If an Event of Default shall have occurred and be continuing, the Agent may
exercise, in addition to all other rights and remedies granted in this Pledge
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the UCC. Without limiting the generality of the foregoing, the Agent, if an
Event of Default shall have occurred and be continuing, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon
Pledgor or any other person or entity (all and each of which demands,
presentments, protests, advertisements or notices are hereby waived), may in
such circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, assign, give option
or options to purchase or otherwise dispose of and deliver the Collateral, or
any part thereof (or contract to do any of the foregoing), at public or private
sale or sales, or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk. The Agent shall have the
right upon any such public sale or sales, and, to the extent permitted by law,
upon any such private sale or sales, to purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption in Pledgor, which
right or equity is hereby waived or released. The Agent shall apply any Proceeds
from time to time held by it and the net proceeds of any such collection,
recovery, receipt, appropriation, realization or sale, after deducting all
reasonable costs and expenses of every kind incurred therein or incidental to
the care or safekeeping of any of the Collateral, or in any way relating to the
Collateral, or the rights of the Agent hereunder, including, without limitation,
reasonable attorneys’ fees and disbursements, to the payment in whole or in part
of the Obligations, in such order as the Agent may elect, and only after such
application and after the payment by the Agent of any other amount required by
any provision of law, including, without limitation, Section 9-615(a) of the
UCC, need the Agent account for the surplus, if any, to Pledgor. To the extent
permitted by applicable law, Pledgor waives all claims, damages and demands any
of them may acquire against the Agent arising out of the exercise by the Agent
of any of its rights hereunder, except for any claims, damages and demands any
of them may have against the Agent arising from the gross negligence or willful
misconduct of the Agent. If any notice of a proposed sale or other disposition
of the Collateral shall be required by law, such notice shall be deemed
reasonable and proper if given at least ten (10) business days before such sale
or other disposition. Pledgor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral (as the case may be)
are insufficient to pay the Obligations and the reasonable fees and
disbursements of any attorneys employed by the Agent to collect such deficiency.

(b) If any Event of Default occurs and is continuing, any deposits, balances or
other sums credited by or due from the Agent, any affiliate of the Agent, or any
of the Lenders, or from any affiliate of any of the Lenders, to Pledgor may to
the fullest extent not prohibited by applicable law at any time or from time to
time, without regard to the existence, sufficiency or adequacy of any other
collateral, and without notice or compliance with any other condition precedent
now or hereafter imposed by statute, rule of law or otherwise, all of which are
hereby waived to the fullest extent permitted by law, be set off, appropriated
and applied by the Agent against any or all of the Obligations irrespective of
whether demand shall have been made, in such manner as the Agent in its sole and
absolute discretion may determine. Within three (3) Business Days of making any
such set off, appropriation or application, the Agent agrees to notify Pledgor
provided the failure to give such notice shall not affect the validity of such
set off or appropriation or application. ANY AND ALL RIGHTS TO REQUIRE THE
AGENT, OR ANY OF THE LENDERS TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO
ANY OTHER COLLATERAL WHICH SECURES THE LOAN, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF PLEDGOR, ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

 

-6-



--------------------------------------------------------------------------------

10. Private Sales.

(a) Pledgor recognizes that the Agent may be unable to effect a public sale of
any or all Pledged Interests, by reason of certain prohibitions contained in the
Securities Act of 1933, as amended, and applicable state securities laws or
otherwise, and may be compelled to resort to one or more private sales thereof
to a restricted group of purchasers which will be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof. Pledgor acknowledges and
agrees that any such private sale may result in prices and other terms less
favorable to the Agent than if such sale were a public sale. The Agent shall be
under no obligation to delay a sale of any of Pledged Interests for the period
of time necessary to permit Pledgor to register such securities for public sale
under the Securities Act of 1933, as amended, or under applicable state
securities laws, even if Pledgor would agree to do so.

(b) Pledgor further agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make any sale or sales of all or any
portion of Pledged Interests pursuant to this Section 10 valid and binding and
in compliance with any and all other applicable requirements of law; provided,
however, that Pledgor shall not be under any obligation to register Pledged
Interests for public sale under the Securities Act of 1933, as amended, or under
applicable state securities laws. Pledgor further agrees that a breach of any of
the covenants contained in this Section 10 will cause irreparable injury to the
Agent, that the Agent has no adequate remedy at law in respect of such breach
and, as a consequence, that each and every covenant contained in this Section 10
shall be specifically enforceable against Pledgor, and Pledgor hereby waives and
agrees not to assert any defenses against an action for specific performance of
such covenants except for a defense that no default has occurred with respect to
the Obligations.

11. Limitation on Duties Regarding Collateral. The Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the UCC or otherwise, shall be to deal
with it in the same manner as the Agent deals with similar securities and
property for its own account. Neither the Agent nor any of its directors,
officers, employees or agents shall be liable for failure to demand, collect or
realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of Pledgor or otherwise.

12. Financing Statements; Other Documents. This Pledge Agreement constitutes an
authenticated record, and Pledgor hereby authorize the Agent to file one or more
UCC-1 financing statements, continuation statements or other documents with
respect to the Collateral, without the signature of Pledgor, and in such filing
offices as the Agent shall deem reasonably appropriate. Pledgor agrees to
deliver any other document or instrument which the Agent may reasonably request
in connection with the administration and enforcement of this Pledge Agreement
or with respect to the Collateral for the purposes of obtaining or preserving
the full benefits of this Pledge Agreement and of the rights and powers herein
granted.

13. Powers Coupled with an Interest. All authorizations and agencies and powers
herein contained with respect to the Collateral are irrevocable and coupled with
an interest.

14. Security Interest Absolute. All rights of the Agent hereunder, the grant of
a security interest in the Collateral and all obligations of Pledgor hereunder,
shall be absolute and unconditional irrespective of (i) any lack of validity or
enforceability of the Credit Agreement, any agreement with respect to any of the
Obligations or any other agreement or instrument relating to any of the
foregoing, (ii) any change in time, manner or place of payment of, or in any
other term of, all or any of the Obligations or any other amendment or waiver of
or any consent to any departure from the Note or any other agreement or
instrument, (iii) any exchange, release or non-perfection of any other
collateral, or any release or amendment or waiver of or consent to or departure
from any guarantee, for all or any of the Obligations or (iv) any other
circumstance which might otherwise constitute a defense available to (other than
the defense of indefeasible payment), or a discharge of Pledgor in respect of
the Obligations or in respect of this Pledge Agreement.

15. Fees and Expenses. To the extent provided in the Credit Agreement, Pledgor
shall be obligated to, upon demand, pay to the Agent the amount of any and all
reasonable expenses, including the reasonable fees and expenses of its counsel
and of any experts or agents which the Agent or any Lender may incur in
connection with (i) the sale of, collection from, or other realization upon, any
of the Collateral, or (ii) during the continuance of an Event of Default, the
exercise or enforcement of any of the rights of the Agent hereunder. Any such
amounts payable as provided hereunder or thereunder shall be additional
obligations secured hereby.

 

-7-



--------------------------------------------------------------------------------

16. Termination. Upon the payment in full of the Obligations, in immediately
available funds, including, without limitation, all unreimbursed costs and
expenses of the Agent and of each Lender for which Pledgor is responsible, the
Collateral shall be released without any further action, and the lien created
hereby shall automatically terminate. However, such release shall not be deemed
to terminate or release Pledgor from any obligation or liability under this
Pledge Agreement which specifically by its terms survives the payment in full of
the Obligations. Agent agrees, within thirty (30) days following written request
by Pledgor, following repayment in full of the Obligations, to file any and all
UCC-3 termination statements as may be necessary to evidence the release of
Agent’s security interest in the Collateral.

17. Severability. Any provision of this Pledge Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

18. Paragraph Headings. The paragraph headings used in this Pledge Agreement are
for convenience of reference only and are not to affect the construction, or be
taken into consideration in interpreting, this Pledge Agreement.

19. No Waiver; Cumulative Remedies. The Agent shall not by any act, delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any default or in any breach of any of the
terms and conditions hereof. No failure to exercise, nor any delay in
exercising, on the part of the Agent, any right, power or privilege hereunder
shall operate as a waiver thereof. No single or partial exercise of any right,
power or privilege hereunder shall preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. A waiver by the
Agent of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which the Agent would otherwise have
on any future occasion. The rights and remedies herein provided are cumulative,
may be exercised singly or concurrently and are not exclusive of any rights or
remedies provided by law.

20. Waivers and Amendments; Successors and Assigns; Governing Law; Venue. None
of the terms or provisions of this Pledge Agreement may be waived, amended, or
otherwise modified except by a written instrument executed by the party against
which enforcement of such waiver, amendment, or modification is sought. This
Pledge Agreement shall be binding upon Pledgor and the Agent, and the successors
and assigns of each, and shall inure to the benefit of the Agent and the Lenders
and their successors and assigns and to the benefit of Pledgor and Pledgor’s
successors and permitted assigns; provided that Pledgor shall have not any right
to (i) assign this Pledge Agreement or any interest herein, or (ii) assign any
interest in the Collateral or any part thereof, or otherwise pledge, encumber or
grant any option with respect to the Collateral or any part thereof, or any cash
or property held by Pledgor under this Pledge Agreement if any such assignment,
pledge, encumbrance or grant would constitute a violation of the Credit
Agreement. The rights of the Agent under this Pledge Agreement shall
automatically be transferred to any transferee to which the Agent transfers the
Note and the Credit Agreement pursuant to the terms thereof. The construction,
interpretation, validity, enforceability and effect of all provisions of this
Pledge Agreement including, but not limited to, the payment of the Obligations
and the legality of the interest rate and other charges shall be construed and
enforced in accordance with the internal laws of the State of New York (without
regard to conflicts of laws). Pledgor agrees to submit to non-exclusive personal
jurisdiction in the State of New York in any action or proceeding arising out of
this Pledge Agreement and, in furtherance of such agreement, Pledgor hereby
agrees and consents that, without limiting other methods of obtaining
jurisdiction, personal jurisdiction over Pledgor in any such action or
proceeding may be obtained within or without the jurisdiction of any court
located in the State of New York, Borough of Manhattan, and that any process or
notice of motion or other application to any such court in connection with any
such action or proceeding may be served upon Pledgor by registered or certified
mail to or by personal service at the last known address of such Pledgor,
whether such address be within or without the jurisdiction of any such court.

 

-8-



--------------------------------------------------------------------------------

21. Notices. Notices by the Agent to Pledgor, to be effective, shall be in
writing and shall be hand-delivered or sent by Federal Express, or other
reputable national overnight courier service, or by postage pre-paid registered
or certified mail, return receipt requested, addressed to Pledgor at its address
set forth below its signatures hereto, and shall be deemed to have been duly
given or made (a) when delivered if hand-delivered or sent by Federal Express,
or other reputable national overnight courier service, or (b) when delivered if
sent by registered or certified mail. Any communications by Pledgor to the Agent
may be given in any manner set forth in the immediately preceding sentence, with
a copy to Riemer & Braunstein LLP, Attention: Kevin J. Lyons, Esq., to the
addresses set forth in the Credit Agreement.

22. Entire Understanding. The Agent acknowledges that this Pledge Agreement, the
Note, the Credit Agreement and the other Loan Documents set forth the entire
agreement and understanding of the Agent and Pledgor with respect to the Loan
and that no oral or other agreements, understanding, representation or
warranties exist with respect to the Loan, other than those set forth in this
Pledge Agreement, the Credit Agreement, the Note and the other Loan Documents.

23. Counterpart Signatures. This Pledge Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument.

[SIGNATURE PAGES FOLLOW]

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Pledge Agreement to be duly
executed and delivered as of the date first above written.

 

PLEDGOR: STRATEGIC STORAGE TRUST II, INC., a Maryland corporation By:  

/s/ Michael S. McClure

Name:   Michael S. McClure Title:   President Address: 10 Terrace Road
                Ranch, California 92694                 Attn: H. Michael
Schwartz STRATEGIC STORAGE OPERATING PARTNERSHIP II, L.P., a Delaware limited
partnership   By: STRATEGIC STORAGE TRUST II, INC., a Maryland corporation, its
general partner   By:  

/s/ Michael S. McClure

  Name:   Michael S. McClure   Title:   President Address: c/o Strategic Storage
Trust II, Inc.   Terrace Road   Ladera Ranch, California 92694   Attn: H.
Michael Schwartz

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

[Signature Page to Pledge and Security Agreement]



--------------------------------------------------------------------------------

AGENT: KEYBANK, NATIONAL ASSOCIATION By:  

/s/ Christopher T. Neil

Name:   Christopher T. Neil Title:   Vice President Address:   225 Franklin
Street   Boston, MA 02110   Attn: Christopher T. Neil

[Signature Page to Pledge and Security Agreement]



--------------------------------------------------------------------------------

Schedule 1

SST II 10231 S COLIMA RD, LLC

SST II 2234 ARROW HWY, LLC

SST II 4200 WESTMINSTER AVE, LLC

SST II 1571 W FOOTHILL BLVD, LLC

SST II 580 E LAMBERT RD, LLC

SST II 4O4 POTRERO GRANDE DR, LLC

SST II 7611 TALBERT AVE, LLC

SST II 3860 BENATAR WAY, LLC

SST II 43745 SIERRA HWY, LLC

SST II 43707 N. SIERRA HWY, LLC

SST II 6667 VAN BUREN BLVD, LLC

SST II 2998 ROCKVILLE RD, LLC

SST II 517 N 8TH ST, LLC

SST II 3937 SANTA ROSA AVE, LLC

SST II 8920 FEDERAL BLVD, LLC

SST II 435 AIRPORT BLVD, LLC

SST II 3757 NORWOOD DR, LLC

SST II 240 W ARMY TRAIL RD, LLC

SST II 4747 W CAL SAG RD, LLC

SST II 4100 FORESTVILLE RD, LLC

SST II 27203 GROESBECK HWY, LLC

SST II 24623 RYAN RD, LLC

SST II 42557 VAN DYKE AVE, LLC

SST II 262 E MAPLE RD, LLC

SST II 4233 US 130, LLC

SST II 10919 EVERGREEN WAY, LLC

SST II 9823 W. HILLSBOROUGH AVE, LLC

SST II 8141 HWY 59, LLC

SST II 3101 S. FEDERAL HWY, LLC

SST II 189 W LINTON BLVD, LLC

SST II 2581 JUPITER PARK DR, LLC

SST II 8135 LAKE WORTH RD, LLC

SST II 2320 NE 5TH AVE, LLC

SST II 10719 SOUTHERN BLVD, LLC

SST II 19240 HWY 12, LLC

SSGT 3252 N US HIGHWAY 1, LLC

SST II 501 NW BUSINESS CENTER DR, LLC

SST II 10325 W BROWARD BLVD, LLC

SSGT 6 SUN ISLAND RD, LLC

SST II 9890 POLLOCK DR, LLC,

SST II 6318 W SAHARA AVE, LLC,

SST II 590 E SILVERADO RANCH BLVD, LLC,

SST II 338 JESSE ST, LLC

SST II 4630 DICK POND RD, LLC

Schedule 1